08/23/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 21-0262                          Case Number: DA 21-0262




__________________________________________________________________
  IN RE THE MARRIAGE OF:

 DEVON E. MILLER,

              Petitioner/Appellee,              ORDER DISMISSING
                                                APPEAL
 and

 BRIAN T. MILLER,

              Respondent/Appellant.


       This matter came before the Court on the parties’ Stipulated Motion to

Dismiss Appeal, filed pursuant to M.R.App. P. 16(5). Having considered the same,

and for good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                    Electronically signed by:
                                                                            Jim Rice
                                                               Justice, Montana Supreme Court
                                                                        August 23 2021